UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 NOTICE TO SHAREHOLDERS Telefônica Brasil S.A. (“ Company ” or “ Vivo ”), in addition to the Material Fact dated as of September 18 th , 2014, clarifies that the shareholders that are entitled to the withdrawal rights referred to therein, by the receipt of the respective value of net equity per share, are those who were owners, on September 19 th , 2014 (Friday), of common and/or preferred shares issued by the Company. The amount of the value per share to be paid due to the exercise of the right of withdrawal shall be disclosed on the date of the summoning of the shareholders’ general meeting that shall resolve on the matters the referred to the Material Fact of September 18 th , 2014. São Paulo, September 25 th
